Virgin, J.
The decision of the case depends upon the construction of the two deeds of partition under which the plaintiff and the defendant respectively claim. If the deeds are free from ambiguity, so that the intention of the grantors, whether clearly expressed or not, can be made certain by an examination of the papers themselves, then extrinsic evidence of such intention, whether consisting of the acts and declarations of the parties at the time of the delivery of the deeds, or of the mode of subsequent occupancy under them, cannot be received for the purpose of mod ifying their legal effect.
The grantors in each of these deeds, prior to their delivery, were the owners of an undivided’ half of the lands and buildings in controversy. The deeds were executed for the -purpose of effecting a division of the estate; and it is conceded in argument *343that they were delivered at the same time, and as part of one transaction, and should be construed, not separately but together; in order that each may render aid, so far as may be, in determining the legal effect of the other.
It is apparent from an examination of the two deeds that the grantors in each were equal owners in the property; that one deed formed the consideration for the other ; and that they each purport to liave been given for the purpose of making partition between persons having an equal interest, and to convey an undivided half of the premises, so that each owner might subsequently hold in severalty as previously he had held in common.
It is true that in the first part of the deeds, the descriptive clause in one purports to convey an undivided half part of land and buildings, and in the corresponding clause of the other there is no mention of buildings in terms. But it being conceded that at the date of these deeds the grantors in each were the owners of the buildings in tlie same proportion as that in which they held the land, the omission to mention them does not prevent the grantors’ interest in them from passing with the conveyance of tlie lot on which they stand. In this respect, the legal effect of the two forms of expression employed in describing the interest conveyed is precisely the same.
It is further evident by the terms of these deeds that the grantors of the plaintiff were to have all north of a “line drawn from said street to the rear line of the lot in a straight direction through the thread or middle of tbe partition between said tenements,” and that the grantors of tbe defendant were to have all south of tbe same line.
If then this partition, the thread of which forms the line of division between the adjacent owners, can be ascertained and its position determined, the problem is solved. Referring to the plan which accompanies the report and makes a part of tbe case, it is apparent that there is no partition which runs through the entire buildings in a straight direction, nor does tbe partition in either story of the main house correspond throughout with that in any other story. But notwithstanding this, there is no difficulty in determining which is tfie principal partition of the main house, *344viz : that between the tenements on the first floor. We say there is no difficulty in determining this, because the partition in the cellar is merely of plank placed lengthwise, while that on the second floor corresponds with what we have designated as the principal partition, with the exception of some closets and the room over the front entry.
We find, moreover, that this main partition is about equidistant from the sides of the lot as well as from the ends of the main house, and that its line of direction substantially coincides with, or but slightly varies from, a line dividing the lot into two equal portions from east to west.
We regard it, therefore, as reasonably certain that this principal partition of the main house is the one which under the terms of the deeds determines the position and direction of the central line of division between the adjacent lots, and that the description of this as a straight line is controlled by said partition, as a monument, so far as it extends.
The deeds, then, are free from ambiguity. The line in controversy begins at a point on the street direc tly opposite the centre of said partition, thence runs in a straight direction to said centre, thence along the thread or middle line of said partition to the point where the main house joins the ell, (being controlled in this last course by the partition as a monument) thence in a straight direction at right angles with said street to the rear line of the lot.
We see no evidence in these deeds of an intention to subject the northerly half of said main house to an easement, in favor of the southerly half, in the cellar, closets or room over the front entry; nor will any legal construction of these deeds allow the straight central line of division between the lots to- diverge three feet from its course in order to follow the existing partition through the ell and stable.
As the line drawn through the centre of the principal partition of the main house is not precisely a straight line, but from the street inclines slightly towards the north, it is evident that the description of the demanded premises contained in the writ may be claimed to include a very narrow strip of land south of what we have indicated as the true line.
*345Upon amendment of the writ, so as to exclude from the description of the premises demanded all that portion south of the true dividing line, as we have described it, the entry will be,

Judgment for demandant.

Appleton, C. J., Dickerson, Daneorth, Peters and Libbey, JJ., concurred.